DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Butler (Reg. No. 73,808, Tel. No. 314-621-5070) on 12 February 2021.
The application has been amended as follows: 
In claim 1, line 2, “a first end and a second end” is changed to --a top end and a bottom end--.
In claim 1, line 3, “the second end” is changed to --the bottom end--.
In claim 1, line 4, “notch extend partially into the head portion form the second end” is changed to --notch extends partially into the head portion from the bottom end--.
In claim 1, line 13, “the notch” is changed to --the at least one notch--.
In claim 1, lines 15-16, “the notch” is changed to --the at least one notch--.


In claim 3, line 17, “the notch” is changed to --the plurality of notches--.

In claim 6, line 1, “of claim 5” is changed to --of claim 3--.

In claim 9, line 3, “the fitting thread diameter” is changed to --a fitting thread diameter--.

In claim 11, line 14, “the notch” is changed to --the at least one notch--.
In claim 11, line 17, “the fitting thread” is changed to --a fitting thread--.

In claim 19, line 7, “the notch” is changed to --the at least one notch--.
In claim 19, line 10, “the fitting thread diameter” is changed to --a fitting thread diameter--.

In claim 20, lines 9-10, “greater than the fitting thread diameter” is changed to --greater than a fitting thread diameter--.

In claim 29, line 1, “the notch” is changed to --the at least one notch--.

In claim 30, line 1, “the notch” is changed to --the at least one notch--.

In claim 31, line 2, “the second end” is changed to --the bottom end--.

Allowable Subject Matter
Claims 1, 3, 6, 8-16, 18-25, and 27-34 are allowed.
Regarding claim 1, the closest prior art reference, Stone (US 5,228,334) (hereinafter Stone), teaches various limitations found in the claim, as described in the Office Action mailed on 10 November 2020. The prior art fails to teach or provide motivation for wherein the at least one notch extends partially into the head portion from the bottom end of the head portion such that the head portion defines a lip, wherein the notch is positioned between the lip and a first end of the fitting when the snubber is installed in the pressure sensor such that the top end of the head portion completely covers the entrance, in combination with the rest of the limitations found in the claim.
Regarding claims 29-34, they are dependent on claim 1.
Regarding claims 3 and 28, the closest prior art references, Stone and Thigpen et al. (US 4,637,000) (hereinafter Thigpen), teach various limitations found in the claims, as described in the Office Action mailed on 10 November 2020. The prior art fails to teach or provide motivation for wherein the plurality of notches are a plurality of radially extending channels, in combination with the rest of the limitations found in the claims.
Regarding claims 6 and 8-10, they are dependent on claim 3.
Regarding claims 11, 19, and 20, the closest prior art reference, Thigpen, teaches various limitations found in the claims, as described in the Office Action mailed on 10 November 2020. The prior art fails to teach or provide motivation for wherein the 
Regarding claims 12-16 and 18, they are dependent on claim 11.
Regarding claims 21-25 and 27, they are dependent on claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861